Citation Nr: 0209953	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.  


(The issue of whether the grant of service connection is 
warranted for post-traumatic stress disorder will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Army 
from July 1967 to July 1970 and from June 1972 to June 1974, 
including service in the Republic of Vietnam from January 
1968 to January 1969, and served on active duty in the United 
States Navy from February 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May and September 
1997 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for post-traumatic stress disorder (PTSD).  

This case was previously before the Board in February 2001, 
and was remanded to the RO in order to afford the claimant a 
requested hearing at the RO before a traveling Member of the 
Board, to afford the veteran an opportunity to submit 
additional evidence and argument, and to ensure compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)].  The veteran 
appeared and offered testimony in support of his claim at a 
videoconference hearing held at the RO in March 2001 before 
the undersigned Member of the Board.  The requested RO review 
to ensure compliance with the provisions of the VCAA has been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the claimant 
and his representative were notified of the provisions of the 
VCAA by RO letter of May 14, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  While the instant appeal addresses the reopening 
of the veteran's claim for service connection for PTSD, that 
claim to reopen was filed in November 1996, and the amended 
regulations governing reopened claims are inapplicable to 
this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

As the Board has determined in this decision that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD, the Board is undertaking 
additional development on the reopened issue of entitlement 
to service connection for PTSD, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.

The record shows that all relevant evidence necessary for 
disposition of the veteran's claim to reopen his claim for 
service connection for PTSD has been obtained by the RO, and 
that VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate that 
particular issue have been fully met.  The RO has obtained 
the veteran's complete service medical, administrative and 
personnel records from all periods of active service, all 
private and VA medical records identified by the claimant, 
and the claimant has undergone comprehensive VA general 
medical and psychiatric examinations.  As noted, he was 
afforded a videoconference hearing at the RO in March 2002 
before the undersigned Member of the Board.  The appellant 
has not argued a notice or duty to assist violation under the 
VCAA, and the Board finds that it is clear that the appellant 
was fully notified and aware of the type of information and 
evidence required to reopen his claim for service connection 
for PTSD.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim to reopen the 
issue of service connection for PTSD.  For those reasons, 
further development of the claim to reopen is not necessary 
for compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal to reopen the claim for service connection for 
PTSD has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate that claim have been fully met.

2.  A rating decision of May 1988 denied service connection 
for an acquired psychiatric disability, including PTSD; the 
veteran failed to initiate an appeal, and that decision 
became final after one year.

3.  In November 1996, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.  

4.  The additional evidence submitted since the last final 
rating decision of May 1988 denying service connection for 
PTSD includes evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for PTSD based upon combat and other stressors 
experienced between January 1968 and January 1969 while 
serving with the 588th Engineering Battalion in the Republic 
of Vietnam. 



I.  The Evidence

The evidence of record at the time of the last final rating 
decision denying service connection for PTSD in May 1988 
included the veteran's complete service medical, 
administrative, and personnel records from all periods of 
active service, the veteran's original application for VA 
disability compensation benefits (VA Form 21-526), received 
in March 1975; reports of VA general medical examinations 
conducted in September 1975, in February 1976, in March 1976, 
in May 1981, in September 1983, and in April 1984; a VA 
hospital summary dated in April and May 1983, a private 
hospital summary, dated in February 1984; a July 1986 notice 
of incarceration of the veteran; a September 1986 letter from 
the veteran claiming service connection for an acquired 
psychiatric disability, described as "some type of Vietnam 
disorder"; an October 1986 RO stressor development letter to 
the veteran; several letters from the veteran, dated in 
October 1986 and February 1987, detailing his inservice 
stressors; a report of VA psychiatric examination of the 
veteran in March 1988, all private and VA medical records 
identified by the veteran from the date of his original 
service separation in July 1970 until April 1984; a rating 
decision of May 1988 denying service connection for an 
acquired psychiatric disability, including PTSD; and a 
notification letter to the veteran.

The veteran's service entrance examination and service 
medical records from his first period of active service (July 
1967-July 1970) are silent for complaint, treatment, findings 
or diagnosis of a psychiatric condition.  He was twice seen 
at the company medical battalion in January 1969 after 
splashing gasoline in his eyes.  A report of medical history 
completed by the veteran at the time of his service 
separation examination denied any history of depression or 
excessive worry, frequent trouble sleeping, loss of memory or 
amnesia, or nervous trouble of any sort.  His service 
separation examination, conducted in July 1970, shows that 
his psychiatric evaluation was normal.  

The veteran's service administrative and personnel records 
from his first period of active service show that after 
completing basic training , he attended Food Service School 
for 8 weeks and that his military occupational specialty 
(mos) was Cook (94B).  In January 1968, he was assigned to 
the Headquarters & Headquarters Company, 588th Engineering 
Battalion, in the Republic of Vietnam, where he served as a 
cook, while in October 1968, he has assigned to Company 
"C", 588th Engineering Battalion, where he served as a cook, 
and that in January 1969, he departed the Republic of 
Vietnam.  During his first period of active service, the 
veteran was awarded the National Defense Service Medal, the 
Vietnam Service medal, and the Vietnam Commendation medal 
with 60 Device, and participated in two campaigns.  He 
received no awards or decorations for valor, or indicative of 
combat service, and was not awarded the Purple Heart Medal.  
The veteran did not serve in the Republic of Vietnam during 
his second period of Army service, and his period of U.S. 
Navy service took place during peacetime.

The veteran's service entrance examination and service 
medical records from his second period of active service 
(June 1972 to June 1974) are silent for complaint, treatment, 
findings or diagnosis of a psychiatric condition.  A report 
of medical history completed by the veteran at the time of 
his service separation examination denied any history of 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, or nervous trouble of any sort.  
His service separation examination, conducted in May 1974, 
shows that his psychiatric evaluation was normal.  

A Board decision of April 1977 denied the veteran's appeal 
for service connection for residuals of eye injury after 
splashing gasoline into his eyes while on active duty in 
January 1969.  

The veteran's service entrance examination and service 
medical records from his third period of active service 
(February 1978 to February 1980) are silent for complaint, 
treatment, findings or diagnosis of a psychiatric condition.  
At the time of service entry, the veteran denied any history 
of nervous trouble or psychiatric treatment.  A report of 
medical history completed by the veteran at the time of his 
service separation examination denied any history of 
depression or excessive worry, frequent trouble sleeping, 
loss of memory or amnesia, or nervous trouble of any sort.  

The veteran's initial application for VA disability 
compensation benefits (VA Form 21-526), received in March 
1975, made no mention of a psychiatric disorder.  Reports of 
VA general medical examinations in September 1975, in 
February 1976, in March 1976, in May 1981, in September 1983, 
and in April 1984 disclosed no psychiatric abnormalities.  A 
VA hospital summary, dated in April and May 1983, disclosed 
no complaint, treatment or findings of a psychiatric 
disability.

VA outpatient treatment records, dated in January 1983, show 
that the veteran was seen in the mental health clinic for 
complaints of irritability, poor impulse control, and violent 
outbursts with his spouse, and indicated that he used alcohol 
and various types of "hard" drugs for recreational 
purposes.  He appeared alert, with appropriate responses, 
denied homicidal or suicidal ideation, and exhibited no overt 
psychosis.  In October 1983, he was seen for complaints of 
back pain, and requested some kind of nerve medicine.  All 
other private and VA outpatient medical records identified by 
the veteran from the date of his original service separation 
in July 1970 until April 1984 were silent for complaint, 
treatment; findings or diagnosis of psychiatric disability.  

A discharge summary from Grant Hospital, a private medical 
facility, dated in February 1984, shows that the veteran was 
admitted with complaints of extreme anger, anxiety, 
depression, and inability to cope after separation from his 
spouse due to verbal and physical abuse, followed by 
extensive drinking and drug abuse.  Psychological testing 
disclosed symptoms of bipolar disorder, manic depressive 
illness, and some tendency to paranoid schizophrenia.  The 
final diagnoses were dysthymic disorder; substance abuses, 
alcohol and cocaine; rule out manic depressive illness.

A July 1986 notice of incarceration of the veteran (VA Form 
21-4193) shows that the veteran was incarcerated at the Terra 
Haute Federal Prison Camp in January 1985 following 
conviction for bank robbery.  In response to an RO notice of 
benefit reduction, the veteran submitted a letter stating 
that he had some problems adjusting back to society following 
his nine years of active service; that he had tried to get 
some help with that problem from VA; and that his crime was 
due to his emotional problems over the last 18 months. 

In a letter to the RO, received in September 1986, the 
veteran claimed entitlement to VA disability benefits based 
upon symptoms of confusion, antisocial behavior, divorce, 
drug use, and criminal activity which he attributed to "some 
type of Vietnam disorder."  An October 1986 RO stressor 
development letter to the veteran asked that he provide 
details of any alleged stressors, including the names of 
individuals, dates, locations, and units of assignment.

Several letters from the veteran, dated in October 1986, 
recounted his claimed inservice stressors, including claims 
that while in Vietnam, he saw several people killed on one 
occasion when struck by a shell; that he sustained an injury 
while under artillery attack, and was sent to the hospital at 
Cu Chi and diagnosed with temporary blindness; that he was 
questioned at that time to determine whether he was trying to 
avoid combat; that he witnessed many deaths, but can't 
remember the times or dates; that after his return from 
Vietnam he was unable to concentrate or hold a job, abused 
drugs and had bad dreams, and was incarcerated; and that he 
was seen by a psychiatrist at the Columbus VA outpatient 
clinic in 1983.  

By RO development letter of January 1987, the veteran was 
asked to provide the names of the individuals that he stated 
were killed.  In his response, received in February 1987, the 
veteran stated that he did not remember the names of people 
being killed around him, and that he had seen a lot of action 
and became a loner because of seeing people killed.  

A report of VA psychiatric examination of the veteran in 
March 1988, cited his statement that he started using drugs 
"a little bit" while in service, but began heavier use 
after leaving Vietnam, including alcohol, marijuana, cocaine 
and sniffing glue, but discontinued drug use in October 1987.  
He related that he was formerly nervous, wild, paranoid, and 
"heavy into cocaine", and that he was treated for one month 
at Grant Hospital in 1973 [sic], but denied current problems, 
stated that he got along with his family, had good sleep and 
appetite, goes to the library and to church, and sees a 
psychiatrist on a monthly basis for supportive therapy.  He 
related that he had been in and out of service three times; 
that he adjusted well to the service and had no major 
problems; that his family was always asking him to get out; 
and that he then wanted to go back in.  He stated that he was 
in Vietnam from 1968 to 1969; that during the Tet Offensive 
he was in active combat every day at the Cambodian border; 
and that he accepted the fact that he was going to die.  He 
stated that he was married but had divorced; that he had a 
girlfriend and other good friends; that he liked to exercise 
and participate in church activities.  Mental status 
examination disclosed that he oriented, appropriate and 
related well, with no evidence of anxiety, depression, 
delusions, hallucinations, or impairment of memory, judgment 
or concentration.  Proverb interpretation was good, fund of 
general knowledge was good, and there was no disturbance of 
affect, thinking or behavior.  No symptoms of PTSD were 
reported.  The Axis I diagnosis was :History of drug abuse 
and psychotic problems related to drugs, with no Axis II 
diagnosis.  mood, evidence of 

The foregoing constitutes the evidence of record at the time 
of the May 1988 RO rating decision denying service connection 
for an acquired psychiatric disability, including PTSD.  The 
veteran's claim for PTSD was denied on the ground that no 
diagnosis of PTSD was shown.  The veteran was notified of 
that determination and of his right to appeal by RO letter of 
May 1988, but failed to initiate an appeal, and that decision 
became final after one year.  

In October 1996, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  The additional evidence submitted since the 
unappealed rating decision of May 1988 consists of VA 
outpatient treatment records, dated from June 1988 to 
November 1996; a September 1988 hospital summary and 
treatment records from the VAMC, Chillicothe; a February 1989 
hospital summary and treatment records from the VAMC, Dayton; 
an August 1989 hospital summary and treatment records from 
the VAMC, Chillicothe; a January 1990 VA general medical 
examination report; a hospital summary and treatment records 
from the VAMC, Chillicothe, dated from February to May 1990; 
a November 1996 letter from the veteran claiming service 
connection for PTSD; a December 1996 RO stressor development 
letter to the veteran with PTSD Questionnaire; an April 1996 
stressor letter from the veteran; VA outpatient treatment 
records of the veteran from the VAMC Chillicothe, dated from 
September to November 1996; and a rating decision of May 1997 
denying service connection for PTSD with a June 1997 
notification letter to the veteran.

In addition, the veteran submitted a May 1997 lay statement 
from his step-mother; a rating decision of September 1997 
denying service connection for PTSD with a September 1997 
notification letter to the veteran; the veteran's Notice of 
Disagreement, dated in July 1998; a Statement of the Case 
issued in September 1998, the veteran's Substantive Appeal 
(VA Form 9), with attachments and a request for a hearing at 
the RO before a traveling Member of the Board; a February 
2001 Board remand order; a September 1983 VA outpatient 
treatment record diagnosing cocaine abuse and "technical" 
PTSD, received in February 1999; VA outpatient treatment 
records, dated from September 1996 to May 1999, including a 
diagnosis of PTSD; an October 2000 stressor letter from the 
veteran; lay statements from the veteran's mother and sister; 
a Supplemental Statement of the Case, issued in March 2001; 
VA outpatient treatment records, dated from May 1987 to 
October 1999; a January 2001 letter from the VetCenter in 
Columbus, Ohio, with VA outpatient treatment records, dated 
from April 1987 to October 1999; a January 2001 letter from 
the veteran; a Supplemental Statement of the Case issued in 
March 2001; a March 2001 letter from the veteran stating that 
while he was under combat fire in Vietnam, he sustained an 
eye injury with temporary blindness, and requesting a Purple 
Heart; a stressor letter from the veteran, received at the RO 
in April 2001; an RO notification letter to the veteran 
informing him of the provisions of the VCAA; VA outpatient 
treatment records of the veteran from the VAMC Chillicothe, 
dated from October 1998 to May 2001; a June 2001 stressor 
letter from the veteran with details of his claimed eye 
injury; VA outpatient treatment records of the veteran from 
the VAMC Columbus, dated from May to June 2001; a 
Supplemental Statement of the Case issued in September 2001; 
a Board remand dated in February 2001; a July 2001 VA Form 
646 from the veteran's representative; and the transcript of 
the testimony at the veteran's March 2002 videoconference 
hearing before the undersigned Member of the Board.  

The Board must now determine whether the additional evidence 
submitted in support of the veteran's attempt to reopen his 
previously finally denied claim for service connection for 
PTSD is both new and material to the issue of service 
connection for PTSD.  


II.  Analysis

As noted, the prior rating decision of May 1988 denying 
service connection for an acquired psychiatric disability, 
including PTSD was not appealed and became final.  

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for PTSD.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  The veteran did not file a 
Notice of Disagreement with the rating decision of May 1988 
denying his claim for service connection for an acquired 
psychiatric disability, including PTSD, and that decision 
became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The Court has also stated that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).   

While the Board has reviewed the additional evidence added to 
the record since the unappealed rating decision of May 1988, 
the simplest way to dispose of this issue is to point out 
that the May 1988 rating decision denied service connection 
for PTSD on the single ground that no diagnosis of PTSD was 
shown in the record.  Since that decision, the veteran has 
submitted additional medical evidence showing that he was 
assigned a diagnosis of PTSD in October 1996 and in November 
1996.  In addition, he has submitted multiple stressor 
letters and medical evidence, including assertions that he 
was in Vietnam during the Tet Offensive of 1968; that he 
spent his first period of active service patrolling Black 
Virgin Mountain; and that he saw a lot of bodies piled up; 
that he used a rifle but did not kill anyone.  In addition, 
the veteran claimed in August 1989 that he sustained an eye 
injury in a gas attack while in Vietnam, and was medivaced to 
Cu Chi for treatment of temporary blindness; that following 
his arrival in Vietnam, he was assigned to the Headquarters & 
Headquarters Company, 588th Engineer Battalion in Tay Ninh, 
where the area came under mortar fire; that he sneaked into 
town and was caught in a hotel by South Vietnamese soldiers 
(ARVN); that he was assigned to "C" Company, 588th Engineer 
Battalion, an all-combat company that received mortar rounds 
at least three time a day; that he witnessed men killed in 
his unit, and attended memorial funerals; that he was once 
pinned down and there was gas in the area; and that on one 
occasion nine enemy suicide troops got through into their 
secured area and bobby-trapped the area.  

The RO has continued the denial of the veteran's claim for 
service connection for 


PTSD on the grounds that the diagnoses of PTSD are not based 
upon a verified stressor.  The Court has held, however, that 
where "there has been an 'unequivocal' diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, 10 Vet. 
App. at 140.  Further, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus, 3 Vet. App. at 513.

While some of the additional evidence submitted duplicates or 
is cumulative of evidence previously submitted and considered 
at the time of the May 1988 rating decision denying service 
connection for an acquired psychiatric disability, including 
PTSD, some of the stressors claimed by the veteran are new.  
The RO has made no effort to verify those stressors through 
the United States Armed Forces Center for Research of Unit 
Records (USASCRUR).  Based upon the foregoing, particularly 
the diagnoses of PTSD made by VA physicians, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  Accordingly, the 
claim for service connection for PTSD has been reopened and 
the rating decision of May 1988 is no longer final.  

As noted in the Introduction, the Board has undertaken 
additional development of the evidence pertaining to the 
veteran's reopened claim for service connection for PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
that issue.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

